UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF DATE OF REPORT (Date of Earliest Event Reported):August 7, 2009 PROGINET CORPORATION (Exact Name of Registrant as Specified in Charter) DELAWARE 000-30151 11-3264929 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 200 Garden City Plaza, Garden City, New York 11530 (Address of Principal Executive Offices) (ZipCode) (516) 535-3600 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Section Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). ITEM 2.02Results of Operations and Financial Condition. On August 7, 2009, Proginet Corporation issued a press release announcing its preliminary unaudited financial results for the year ended July 31, 2009, a copy of which is attached hereto as Exhibit 99.1 and incorporated in this Item 2.02 by reference. ITEM 9.01Financial Statements and Exhibits. (c) Exhibits 99.1 Press Release dated August 7, 2009 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Proginet Corporation (Registrant) Date: August 7, 2009 By: /s/Sandison Weil Name: Sandison Weil Title: President/Chief Executive Officer EXHIBIT INDEX Exhibit No. Description 99.1 Press Release dated August 7, 2009
